Citation Nr: 1828253	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-11 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disorder. 

2. Entitlement to a rating in excess of 10 percent, effective from December 1, 2005, to February 24, 2011, for coronary artery disease.

3. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

4. Entitlement to a rating in excess of 70 percent, effective from June 11, 2013, for bilateral hearing loss.

5. Entitlement to a rating in excess of 70 percent effective from June 11, 2013, for posttraumatic stress disorder (PTSD).

6. Entitlement to a rating in excess of 20 percent effective from June 11, 2013, for peripheral neuropathy, right lower extremity.

7. Entitlement to a rating in excess of 20 percent effective from June 11, 2013, for peripheral neuropathy, left lower extremity.

8. Entitlement to an effective date earlier than June 11, 2013, for the grant of a 70 percent rating for bilateral hearing loss.  

9. Entitlement to an effective date earlier than June 11, 2013, for the grant of a 70 percent rating for posttraumatic stress disorder (PTSD).

10. Entitlement to an effective date earlier than June 11, 2013, for the grant of a 20 percent rating for peripheral neuropathy, right lower extremity.

11. Entitlement to an effective date earlier than June 11, 2013, for the grant of a 20 percent rating for peripheral neuropathy, left lower extremity.

12. Entitlement to an effective date earlier than February 24, 2011 for the grant of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.

13. Entitlement to an effective date earlier than February 24, 2011 for the grant of special monthly compensation(SMC) based on housebound status.

14. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating), prior to February 24, 2011.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active military service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision in which the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA) granted service connection for coronary artery disease and assigned a 10 percent rating, effective April 2, 2007.  In a September 2011 rating decision, the Veteran's coronary artery disease was assigned a 60 percent rating, effective March 3, 2003, and a 10 percent rating, effective December 1, 2005.  This matter further comes before the Board from a November 2011 rating decision in which the RO denied a rating in excess of 20 percent for diabetes mellitus, type II; found that new and material evidence had not been submitted to reopen the claim for service connection for lumbar strain with degenerative joint disease; and denied entitlement to a TDIU rating.  This matter also comes before the Board from a July 2013 rating decision in which the RO granted a 100 percent rating for coronary artery disease, effective May 5, 2011; granted a 70 percent rating for bilateral hearing loss, effective June 11, 2013; granted a 70 percent rating for PTSD, effective June 11, 2013; granted a 20 percent rating for peripheral neuropathy of the right lower extremity, effective June 11, 2013; granted a 20 percent rating for peripheral neuropathy of the left lower extremity, effective June 11, 2013; granted entitlement to SMC based on housebound status, effective May 5, 2011; and granted entitlement to DEA benefits under 38 U.S.C. Chapter 35, effective June 11, 2013.  The Board notes that in July 2014, the Veteran submitted a notice of disagreement as to the effective dates assigned for the 100 percent award for coronary artery disease, the 70 percent awards for bilateral hearing loss and for PTSD, and the 20 percent awards for peripheral neuropathy of the right and left lower extremities, as well as for the effective dates assigned for entitlement to SMC based on housebound status and entitlement to DEA benefits under 38 U.S.C. Chapter 35.  

In a December 2014 decision, the Board denied a rating in excess of 60 percent for coronary artery disease, effective March 3, 2003, to November 30, 2005, and denied a rating in excess of 10 percent for coronary artery disease, effective December 1, 2005, to May 4, 2011.  The Veteran appealed part of the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a September 2015 Order, the Court granted the Joint Motion for Partial Remand filed by the parties, thereby vacating and remanding the part of the Board's decision that denied a rating in excess of 10 percent for coronary artery disease, effective December 1, 2005, to May 4, 2011.  In February 2016, the Board remanded the issue of entitlement to a rating in excess of 10 percent for coronary artery disease, effective December 1, 2005, to May 4, 2011, for further development.  

Finally, in an August 2016 rating decision, the RO granted entitlement to a 100 percent rating for coronary artery disease effective from February 24, 2011, and granted an earlier effective date of February 24, 2011, for the grant of DEA benefits under 38 U.S.C. Chapter 35 and the grant of SMC based on housebound status.  To the extent the Veteran has disagreed with the effective date assigned for the award of a 100 percent rating for his coronary artery disease, the Board notes that already on appeal is the issue of entitlement to a rating in excess of 10 percent from December 1, 2005, to February 24, 2011, for that disability.  As it is more favorable to the Veteran to address his claim as one for an increased rating claim, rather than a claim for an earlier effective date, the Board has retained that characterization of the claim.

The issues of service connection for a low back disorder, and entitlement to a TDIU rating, effective from prior to February 24, 2011, are addressed below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2006 rating decision, the RO found new and material evidence had not been submitted to reopen a claim for service connection lumbar strain; the Veteran did not appeal this decision and it is final; it is the last final disallowance of the claim for service connection for a low back disorder.

2. The additional evidence received since the final RO decision of August 2006 was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim for service connection for a low back disability. 

3. Effective from December 1, 2005, to February 24, 2011, the Veteran's coronary artery disease required continuous medication and was productive of a maximum workload of 7.4 METS, but was not manifested by any finding of cardiac hypertrophy or dilatation, nor was there any finding of left ventricular dysfunction.

4. The Veteran's diabetes mellitus, type II, requires the use of oral medication and a restricted diet; regulation of activities has not been shown.

5. Effective from June 11, 2013, the Veteran's service-connected bilateral hearing loss has been manifested by no more than audiometric test results corresponding to a numeric designation of Level XI in his right ear and Level VIII in his left ear.

6. Effective from June 11, 2013, the Veteran's service-connected PTSD symptoms have been productive of no more than moderate to severe social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.

7. Effective from May 5, 2012, the Veteran's peripheral neuropathy, right lower extremity, has manifested impairment approximating no more than moderate incomplete paralysis of the sciatic nerve.

8. Effective from May 5, 2012, the Veteran's peripheral neuropathy, left lower extremity, has manifested impairment approximating no more than moderate incomplete paralysis of the sciatic nerve.

10. Prior to June 11, 2013, it was not factually ascertainable that an increase in severity of the Veteran's bilateral hearing loss had occurred.

11. Prior to June 11, 2013, it was not factually ascertainable that an increase in severity of the Veteran's PTSD had occurred.

13. On May 5, 2012, within one year of the Veteran's November 2012 informal claim for an increased rating, it was factually ascertainable that an increase in severity of the Veteran's peripheral neuropathy of the right lower extremity had occurred.

14. On May 5, 2012, within one year of the Veteran's November 2012 informal claim for an increased rating, it was factually ascertainable that an increase in severity of the Veteran's peripheral neuropathy of the left lower extremity had occurred.

15. Prior to February 24, 2011, the Veteran did not have a permanent and total service-connected disability.

16. Prior to February 24, 2011, the Veteran did not have a 100 percent service-connected disability.


CONCLUSIONS OF LAW

1. New and material evidence has been received since the final August 2006 RO rating decision, and the claim for service connection for a low back disorder is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. Effective from December 1, 2005, to February 24, 2011, the criteria for a rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code (DC) 7005 (2017).

3. The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2017).

4. Effective from June 11, 2013, the criteria for a rating in excess of 70 percent for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2017).

5. Effective from June 11, 2013, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

6. Effective from June 11, 2013, the criteria for a rating in excess of 20 percent for peripheral neuropathy, right lower extremity, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2017).

7. Effective from June 11, 2013, the criteria for a rating in excess of 20 percent for peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2017).

8. The criteria for an effective date earlier than June 11, 2013, for the grant of a 70 percent rating for bilateral hearing loss are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

9. The criteria for an effective date earlier than June 11, 2013, for the grant of a 70 percent rating for PTSD are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

10. The criteria for an earlier effective date of May 5, 2012, for the grant of a 20 percent rating for peripheral neuropathy of the right lower extremity are met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

11. The criteria for an earlier effective date of May 5, 2012, for the grant of a 20 percent rating for peripheral neuropathy of the left lower extremity are met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

12. The criteria for an effective date earlier than February 24, 2011, for the grant of DEA benefits are not met. 38 U.S.C. §§ 3501, 3512 (2012); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2017).

13. The criteria for an effective date earlier than February 24, 2011, for the grant of SMC at the housebound rate are not met. 38 U.S.C. §§ 1114 (s), 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.350, 3.400, 3.401(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For some of the issues decided here, VA provided adequate notice in letters sent to the Veteran in January 2011 and in February 2012.  Although the Veteran did not technically receive a notice letter regarding the hearing loss, PTSD, peripheral neuropathy of the lower extremities, and earlier effective date claims, the criteria for increased ratings and for earlier effective dates were provided to him in the statement of the case (SOC).  Additionally, neither the Veteran nor his attorney has raised any issues with the duty to notify; thus, the Board finds there is no prejudice to the Veteran in proceeding with review of his claims at this time.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in February 2011, May 2012, and June 2013.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained, and neither he nor his attorney has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  

Neither the Veteran nor his attorney has raised any issues with either the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. New and Material Evidence

To reopen a claim following a final decision, new and material evidence must be submitted.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In an April 1986 rating decision, the RO denied service connection for lumbosacral strain, mild.  In February 1987 the Board denied service connection for residuals of a back injury, based on a finding that the Veteran's low back pain treated in service was acute and transitory and resolved without residual disability.  In a rating decision dated in July 2003, the RO found that new and material evidence had not been submitted to reopen the claim.  Thereafter, the Veteran filed a request to reopen the claim.  In an August 2006 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for service connection lumbar strain, based on a finding that he did not have a back disability resulting from active duty.  The Veteran did not appeal this decision and it is the last final disallowance of the claim.  38 U.S.C. § 7105(c); 38 C.F.R. § 3.156(b), 20.1103.

Evidence submitted subsequent to the August 2006 RO rating decision includes treatment records, VA examination reports, and the Veteran's statements.  On a VA examination in April 2012, the examiner indicated that that the Veteran reported he injured his back in an ambush in Vietnam, that service treatment records (STRs) showed he was treated for back pain, that his separation examination was negative, and that he did not mention any problems at the time of his discharge because he wanted out.  The examiner noted that the Veteran reported he continued to have back problems after discharge from service but did not see anyone for back pain until the late 1970s when he bent over and had severe low back pain.  The examiner noted review of the record but "was unable to define a nexus between his present back condition and service for reasons as outlined in the above narrative".  In the May 2012 VA examination, the examiner opined that the Veteran's low back condition was unlikely to be related to his service, noting that the evidence did not support this claim.  The examiner indicated that the Veteran did not receive chronic treatment for low back strain and the Veteran had no continuity of treatment from separation of service.  The examiner also noted that the Veteran was discharged from service with no complaints and denying all illnesses on discharge examination in April 1969, and he also had a back injury while on the job in 1978.

In reviewing the record since the August 2006 RO decision, in light of Shade v. Shinseki, the Board finds that the VA examination/opinions are new as are the Veteran's statements regarding his back problems since service, when considered with the evidence previously of record, and also relate to an unestablished fact that may provide a reasonable possibility of substantiating his claim.  Thus, new and material evidence has been submitted, and the claim for service connection for a low back disorder is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

IV. Earlier Effective Date Claims

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  The statute and regulation provide, in pertinent part, that the effective date of an evaluation and award of compensation based on a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) provide an exception to the general rule for increased rating claims by stating that the effective date of an increased rating shall be the earliest date it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise, the effective date is the date of claim.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Basically, 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating.  Harper v. Brown, 10 Vet App 125 (1997).  

Thus, three possible dates may be assigned depending on the facts of the case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  Id. 

The date of the filing of a claim is controlling in determinations as to effective dates.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  

1. Bilateral Hearing Loss

The Veteran contends that an effective date earlier than June 11, 2013, is warranted for the grant of a 70 percent rating for bilateral hearing loss.  

Review of the record shows that in a July 2013 rating decision, the RO granted a 70 percent rating for bilateral hearing loss, effective June 11, 2013 - the date of the VA examination first showing entitlement to a 70 percent rating.  The Board notes that this rating decision does not appear to have resulted from a formal or informal claim for an increased rating from the Veteran.  Rather, the record shows that in November 2012, the Veteran submitted a notice of disagreement (NOD) with an unrelated rating decision dated in November 2011.  In this NOD, the Veteran indicated that he was not employable due to several problems including "considerable issues with hearing".  

Thereafter, in May 2013, the RO ordered VA examinations to assess the severity of various disabilities that the Veteran attributed to his unemployability, to include his service-connected bilateral hearing loss.  In June 2013, the Veteran underwent a VA examination which, as further explained below, revealed that the severity of his bilateral hearing loss warranted the grant of a 70 percent rating.  There is no competent evidence prior to that date showing that the Veteran's bilateral hearing loss had increased in severity to higher rating.  Moreover, if the November 2012 document is considered an informal claim for an increased rating for bilateral hearing loss, the Board notes that the first time entitlement arose to the 70 percent rating is June 11, 2013, which is the later of the two dates, and therefore the proper effective date for the grant of a 70 percent rating for bilateral hearing loss.  In view of the foregoing, a rating in excess of 70 percent prior to June 11, 2013, for bilateral hearing loss, is not warranted.

2. PTSD

The Veteran contends that an effective date prior to June 11, 2013, is warranted for the grant of a 70 percent rating for PTSD.  

Review of the record shows that in a July 2013 rating decision, the RO granted a 70 percent rating for PTSD, effective June 11, 2013 - the date of the VA examination first showing entitlement to a 70 percent rating.  The Board notes that this rating decision does not appear to have resulted from a formal or informal claim for an increased rating from the Veteran.  Rather, the record shows that in November 2012, he submitted an NOD with an unrelated rating decision dated in November 2011 which, in pertinent part, denied entitlement to a TDIU rating.  In this NOD, the Veteran indicated that he was not employable due to several problems including "moderate PTSD".  

Thereafter, in May 2013, the RO ordered VA examinations to assess the severity of various disabilities that the Veteran attributed to his unemployability, to include his service-connected PTSD.  In June 2013, the Veteran underwent a VA examination which, as further explained below, revealed that the severity of his PTSD had increased, warranting the assignment of a 70 percent rating.  Review of the record prior to that date (June 2013) reveals no competent evidence showing that the Veteran's PTSD had increased in severity in order to warrant a higher rating.  Even if the November 2012 document is considered an informal claim for an increased rating for PTSD, the Board notes that the first time entitlement arose to the 70 percent rating is June 11, 2013, which is the later of the two dates, and therefore the proper effective date for the grant of a 70 percent rating for PTSD.  In view of the foregoing, a rating in excess of 70 percent prior to June 11, 2013, for PTSD, is not warranted.

3. Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran contends that an earlier effective date for the grant of increased ratings for peripheral neuropathy of the right and left lower extremities is warranted.  He specifically contends that effective dates prior to June 11, 2013, are warranted for the grant of 20 percent ratings for peripheral neuropathy of the right and left lower extremities.   

By way of history, the Board notes that service connection was granted for the Veteran's peripheral neuropathy of the right and left lower extremities, each as associated with his service-connected diabetes mellitus, in an August 2006 rating decision.  A 10 percent initial rating was assigned for each disability effective April 4, 2006, the date of receipt of the first informal claim.  The Veteran did not appeal the December 2006 rating decision, which became final.  Thereafter, with regard to his peripheral neuropathy of the right and left lower extremities, VA next heard from him in November 2012 when he filed an NOD with an unrelated rating decision which had denied entitlement to a TDIU rating, and the Veteran was claiming that he was unemployable, in part, due to loss of sensation, numbness, and pain in the bilateral lower extremities.  He also requested in that letter that consideration be given to an increased rating for his peripheral neuropathy, and indicated that a "completed VA Form 21-562b" would be submitted "shortly to formalize this request."  Although the record does not reflect that this was completed, the Board accepts the November 28, 2012, letter as an informal claim.

In May 2013, the RO ordered VA examinations to assess the severity of various disabilities that the Veteran attributed to his unemployability, to include his service-connected peripheral neuropathy of the bilateral lower extremities.  The requested VA examination was completed on June 11, 2013, and based on the findings reported therein, the RO issued a July 2013 rating decision that granted 20 percent ratings for peripheral neuropathy of the right and left lower extremities, effective June 11, 2013 - the date of the VA examination.  

Review of the record prior to that date (June 2013) reveals that another VA examination of the Veteran's peripheral nerves was completed on May 5, 2012, within one year of the November 2012 informal claim.  As will be discussed in greater detail below (in the section addressing whether a rating higher than 20 percent is warranted for each of the Veteran's peripheral neuropathy of the bilateral lower extremities), the findings from the May 2012 VA examination and July 2013 VA examination are similar.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that an effective date of May 5, 2012, but no earlier, is warranted for the 20 percent ratings assigned for each of his service-connected peripheral neuropathy of the bilateral lower extremities.  There is no evidence earlier than May 2012 VA examination, but within one year of the November 2012 informal claim, that may form the basis for an even earlier award of an increased rating.

4. Earlier Effective Date for DEA benefits

The Veteran seeks an effective date prior to February 24, 2011 for the grant of entitlement to DEA benefits under Chapter 35. 

A veteran who was discharged under other than dishonorable conditions and has a permanent and total service-connected disability is eligible for DEA.  See 38 C.F.R. § 3.807.  A total disability permanent in nature is a service-connected disability rating determined by VA to be total for the purposes of VA disability compensation where the impairment is reasonably certain to continue throughout the life of the disabled veteran.  38 C.F.R. § 21.3021(p).  The effective date of a permanent and total rating means the date from which VA considers that the veteran's permanent and total disability commenced for purposes of VA benefits, as determined by the initial rating decision.  38 C.F.R. § 21.3021(r).

The record reflects that in an August 2016 rating decision, the RO granted entitlement to a 100 percent rating for coronary artery disease effective from February 24, 2011, and also assigned an earlier effective date of February 24, 2011, for the award of basic eligibility to DEA benefits under Chapter 35.  The effective date of the award of DEA was based on the Veteran's award of a 100 percent rating for coronary artery disease.  The record shows that he was not permanently and totally disabled prior to that award.  The date of February 24, 2011, corresponds with the day medical records showed he presented with and was treated for an acute onset of congestive heart failure, (which led to a diagnosis of congestive heart failure (diastolic type) being confirmed in March 2011), pursuant to which an increased rating was granted.  Therefore, the proper date for the award of 100 percent rating for coronary artery disease is February 24, 2011.  Accordingly, the Board concludes that the assignment of an effective date earlier than February 24, 2011, for the award of eligibility to DEA benefits under Chapter 35, is not warranted.

5. Earlier Effective Date for SMC at the Housebound Rate

The Veteran seeks an effective date earlier than February 24, 2011 for the grant of SMC based on housebound status

SMC is payable at the housebound rate where the veteran has a single service-connected disability is rated 100 percent disabling and (1) an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Review of the record shows that in an August 2016 rating decision, the RO granted entitlement to a 100 percent rating for coronary artery disease effective from February 24, 2011, and also assigned an earlier effective date of February 24, 2011, for the grant of SMC based on housebound status.  The effective date of the award of SMC based on housebound status was based on the grant of a 100 percent rating for coronary artery disease, and as noted above, the competent evidence of record shows that Veteran did not have a single service-connected disability rated as 100 percent disabling prior to that date.  Therefore, the proper date for the award of 100 percent disability for coronary artery disease is February 24, 2011.  

III. Increased Rating Claims

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Coronary Artery Disease

The Veteran contends his service-connected coronary artery disease warrants a rating in excess of the 10 percent rating currently assigned from December 1, 2005, to February 24, 2011.  His coronary artery disease is rated under Diagnostic Code (DC) 7005, which provides that a 10 percent evaluation is assigned for a workload of greater than 7 METs but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is assigned when a workload of 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7005. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or x-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  Even if the requirement for a 10% (based on the need for continuous medication) or 30% (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, METs testing is required in all cases except:  (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) when a 100% evaluation can be assigned on another basis.  If left ventricular ejection fraction (LVEF) testing is not of record, evaluate based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100.

In considering the period from December 1, 2005, to February 24, 2011, the Board notes that in order to assign a higher rating of 30 percent, the competent evidence of record would need to show or approximate a workload of 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation.  See 38 C.F.R. § 4.104, DC 7005.   Review of the record, however, shows that a rating higher than 10 percent is not warranted for the Veteran's coronary artery disease during the pertinent period on appeal -- December 1, 2005 to February 24, 2011. 

Review of the record shows that on a VA examination in June 2007, the Veteran complained of chest pain and tightness in the center of his chest with no radiation, but admitted taking nitroglycerin helped with pain and tightness.  He denied nausea, vomiting, or diaphoresis, and had dizziness on one occasion.  He reported no history of palpitations or congestive heart failure.  Physical examination revealed his heart had a regular rhythm, the point of maximal impact (PMI) was not displaced, and no S3/S3 or murmur was noted.  The diagnosis was coronary artery disease. 

VA outpatient treatment records showed continuing complaints and treatment for coronary artery disease.  Results from a December 2005 VA echocardiogram showed a normal left ventricle with a visually estimated ejection fraction of 60 percent.  In March 2007, the Veteran underwent a cardiac catheterization, which revealed a 70 percent stenosis of the right coronary artery.  A preliminary cardiovascular catheterization report showed an estimated ejection fraction of 60 percent for the left ventriculogram.  A March 2007 VA treatment note indicated that the Veteran had symptomatic coronary artery disease for approximately 6 months.  In February 2008, he had no complaints of chest pain, and after examination testing, he was diagnosed with CAD and dyslipidemia.  It was recommended that his dosage of aspirin be decreased.

In October 2008, an echocardiogram was performed, and results showed a normal right atrial size, normal left atrial size, and right ventricular dimension subjectively.  There was trace tricuspid regurgitation, trace mitral regurgitation, and normal mitral valve apparatus and valve excursion.  Pulmonary artery systolic pressure was approximately 20 millimeters of mercury (mmHg).  The aortic valve leaflets were sclerotic without stenosis, there was no aortic regurgitation, and no pericardial effusion present.  The left ventricular systolic function appeared normal, with a visually estimated ejection fraction of 60 percent. 

A report of a stress myocardial scan at a VA facility in November 2008 revealed that the Veteran completed four minutes and fifty seconds of exercise, reaching a maximum heart rate of 148, which represented 92 percent of the maximal age predicted heart rate.  There were no reports of chest pain, and blood pressure response to exercise was normal.  Results reflected a normal heart size with no significant perfusion abnormalities.  The ejection fraction of the left ventricle was 59 percent.  He was assessed with no evidence of ischemia. 

On a VA examination in February 2011, the Veteran denied exertional chest pain, dizziness, and having episodes of syncope.  He admitted to being on a beta blocker and daily nitrate.  He reported taking sublingual nitroglycerin at times when he had exertional dyspnea or appreciable sweating, which was usually every two weeks.  Physical examination revealed he had a regular rhythm of the heart with reduced rate, and no murmurs, rubs, or gallops, and the PMI was nondisplaced . The examiner noted that results from an April 2007 echocardiogram revealed a normal left ventricle with an ejection fraction of 55 percent.  The diagnosis was ischemic heart disease, status post stent placement for single vessel coronary artery disease, with an intact ejection fraction and stable angina.  The examiner estimated the Veteran's workload to be greater than 7-10 METs. 

VA treatment records showed that in February 2011, the Veteran reported a noticeable increase in shortness of breath with activity, such as walking to the mailbox, and chest pain.  He denied having orthopnea, paroxysmal nocturnal dyspnea, nausea, vomiting, diaphoresis, or dizziness.  He was assessed with atypical chest pain.  On February 24, 2011, he was seen in the emergency room, and reported shortness of breath that had worsened over the past two weeks.  It was noted that there was no known history of CHF.  The assessment was mild congestive heart failure (CHF).  An echocardiogram (ECG) in February 2011 showed normal systolic function, normal wall motion, and an ejection fraction of greater than 60 percent.  In March 2011, he was diagnosed with acute CHF.  

In support of his claim, the Veteran submitted an April 2011 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ) completed by a VA nurse practitioner who noted diagnoses of CAD, congestive heart failure, and an old myocardial infarction.  It was noted that his CHF was not chronic but "newly diagnosed," with the most recent episode being in February 2011.  

On a VA IHD DBQ dated in June 2013, the diagnoses included coronary artery disease and congestive heart failure/cardiomyopathy, which was noted to have been diagnosed in February 2011.  It was noted that the left heart catheterization at time of CHD (coronary heart disease) presentation in March 2011 showed diffuse nonobstructive CAD, but no other etiology for his (diastolic) CHF was identified (including no evidence of alcoholic or infectious).  The examiner noted it was presumed that the Veteran's CHF/associated cardiomyopathy was due to ischemic cardiomyopathy.  The examiner also noted that the Veteran had chronic CHF.  

On a VA DBQ opinion report dated August 2016, the reviewing examiner (who had examined the Veteran in June 2013) noted that the Veteran presented with an acute onset of congestive heart failure on February 24, 2011, which led to a diagnosis of CHF (diastolic type) being confirmed in March 2011, which was felt to be due to ischemic cardiomyopathy.  The examiner noted that the Veteran had chronic CHF and that without his aggressive medical management he would have acute exacerbations of CHF.  The examiner opined that by April 2011, it was clear that the Veteran had chronic CHF, which meant ongoing aggressive medical management.  The examiner indicated that keeping chronic CHF in a well-compensated status was always a delicate balancing of medications - such as the cardiology note of March 2011 stating that the Veteran was "seen in NP CHF clinic to help titrate meds".  The examiner also indicated that there was no evidence in the Veteran's medical records that he had any episodes of acute CHF during any one year period from December 1, 2005 to May 4, 2011.

Review of the competent evidence of record shows that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected coronary artery disease from December 1, 2005 to February 24, 2011.  In that regard, there simply is no evidence of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or x-ray.  The only evidence that contained METs workload information is the February 2011 VA examination report, at which time the VA examiner estimated that the Veteran had a workload of greater than 7 to 10 METs, which is commensurate with the existing 10 percent rating for this period at issue.  The Board recognizes his diagnosis of CHF on February 24, 2011.  From this date, the Veteran has been awarded a 100 percent rating for his coronary artery disease.  From December 1, 2005 to February 24, 2011, the medical evidence must show more than one episode of acute congestive heart failure in the past year in order to warrant a higher or 60 percent disability rating.  The medical evidence shows no other instance of CHF from December 1, 2005 to May 4, 2011.  Therefore, a higher rating is not warranted under DC 7005 for his service-connected CAD. 

The Board also acknowledges that the February 2011 VA examiner estimated the Veteran's workload to be greater than 7-10 METs.  The nurse practitioner stated that the Veteran was recently diagnosed with congestive heart failure in 2010 with the most recent episode in February 2011, but VA outpatient treatment records show a diagnosis of mild CHF in February 2011 and a finding of acute CHF in March 2011, with it being resolved with prescribed medication by April 2011.  As such, the Board finds that the April 2011 DBQ does not support a higher disability rating for the Veteran's service-connected CAD from December 1, 2005 to February 24, 2011.

As was noted above, the Veteran has been assigned a 100 percent disability rating for his coronary artery disease from February 24, 2011.  Although the Veteran believes his coronary artery disease to be severe enough to warrant a 100 percent schedular evaluation prior to that date, the probative evidence of record does not support such contentions.  The Veteran is competent to report symptoms of his condition, but assessment of its severity requires medical testing and knowledge outside of the realm of a lay person.  In this case, the competent medical evidence of record demonstrates that the Veteran's CHF was first noted on February 24, 2011, which is the effective date of the entitlement to a 100 percent schedular rating.  

Based on the foregoing, the preponderance of the evidence is against the claim for a rating in excess of 10 percent from December 1, 2005 to February 24, 2011, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

2. Diabetes Mellitus, Type II

The Veteran contends that he should be entitled to a rating in excess of 20 percent for his service-connected diabetes mellitus. 

Diabetes mellitus is rated pursuant to DC 7913, which warrants the assignment of a 20 percent rating if insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, are required.  A 40 percent rating is assigned if insulin, restricted diet, and regulation of activities are required.  A 60 percent rating is assigned if insulin, restricted diet, and regulation of activities are required, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  38 C.F.R. § 4.119, DC 7913.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under DC 7913.  In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011). 

VA treatment records show that in July 2010, the Veteran's diabetes mellitus was assessed as well controlled, and he was to continue with weight control, diet control, and exercise.

On a VA examination in February 2011, it was noted that the Veteran's diabetes was currently maintained on insulin, which he tolerated without adverse effect.  He denied hospitalization for hypoglycemia over the prior 12 months, and had never suffered an episode of ketoacidosis.  It was noted that he followed a low carbohydrate diet, but his increasing insulin needs had led him to gain 5 pounds over the last year.  It was also noted that his activities were not restricted, and that he rode a stationary bike and continued to take his dog for walks.  

On a VA examination in June 2013, it was noted that the Veteran's diabetes mellitus, type II, was managed by a restricted diet, prescribed oral hypoglycemic agents, and prescribed insulin more than 1 injection per day, but did not require the regulation of activities as part of medical management.  He had visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month, and no visits with his diabetic care provider or hospitalizations for episodes of ketoacidosis or hypoglycemic reactions over the past 12 months.  He also did not have progressive unintentional weight loss or progressive loss of strength attributable to diabetes mellitus.  It was also noted that he had the following diabetic complications of diabetes mellitus:  diabetic peripheral neuropathy and diabetic retinopathy, and that his erectile dysfunction and cardiac condition was due to diabetes.  

In reviewing the competent evidence of record, the Board notes that the medical evidence of record clearly establishes that the Veteran's diabetes mellitus has required the daily use of insulin and a restricted diet for diabetic control, but has not required restriction of activities.  In fact, he has been encouraged to exercise as a part of the treatment for his diabetes.  Thus, the competent evidence of record does not show that at any point during the appeal period, regulation of activity, the element required for the assignment of the next higher schedular evaluation of 40 percent, has been present.  38 C.F.R. § 4.119, DC 7913. 

The Board also notes that the Veteran has compensable complications of diabetes that have been rated separately to include peripheral neuropathy of the upper and lower extremities, and an award of special monthly compensation (SMC) for loss of use of a creative organ (erectile dysfunction), effective from April 2, 2007.

The Board finds that the preponderance of the evidence is against assigning a rating in excess of 20 percent for the Veteran's diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3. Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a 70 percent rating from June 11, 2013.  He contends a higher rating is warranted.

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85. 

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100.  An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).

The Board notes that the most reliable and probative evidence of record consists of VA audiological test results in June 2013, which revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz (Hz) as follows: 75, 85, 85, and 90, for an average of 84, and pure tone thresholds for the left ear, as follows:  75, 85, 85, and 90, for an average of 84.  Speech recognition scores using the Maryland CNC Test were 28 percent in the right ear and 56 percent in the left.  Additionally in June 2013, the VA examiner opined that the Veteran's hearing loss did not preclude employment, but opined that due to the severity of his hearing loss, most all employment situations would make communication extremely difficult.

Evaluating the VA audiological test results from June 2013, when the pure tone threshold averages and the speech recognition scores are applied to Table VI, the numeric designation of hearing impairment for the right ear is level XI, and for the left ear is level VIII.  When these numeric designations for the right and left ears from the June 2013VA examination are applied to Table VII (Percentage Evaluation for Hearing Impairment, the percentage of disability for hearing impairment is 70 percent.  38 C.F.R. § 4.85, DC 6100. 

The Board also notes that audiological findings from the 2013 VA examination show that both the right and left ears contained an exceptional pattern of hearing impairment, because the pure tone threshold at each of the four frequencies for each ear was 55 decibels or more.  38 C.F.R. § 4.86.  In considering Table VIA, the pure tone threshold average of 84 for each ear yields Roman numeral VIII, which applied to Table VII, results in a 50 percent rating.  38 C.F.R. §§ 4.85, 4.86. 
As noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  In reviewing the record, the Board finds that the Veteran's degree of hearing loss has not at any point since June 11, 2013 met the standards for a rating in excess of 70 percent.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 70 percent for bilateral hearing loss must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

4. PTSD

The Veteran's PTSD is currently assigned a 70 percent rating from June 11, 2013.  He contends a higher rating is warranted.

Pursuant to DC 9411, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

The Veteran essentially contends he should be entitled to a rating in excess of 70 percent for PTSD, effective from June 11, 2013.  After review of the record, however, the Board concludes that the next higher rating of 100 percent is not warranted.  

On a VA examination in June 2013, the diagnosis was chronic PTSD, and it was noted that through the years the Veteran's anger was fueled in part by PTSD which gave the Veteran more problems socially than occupationally.  It was also noted that were it not for the Veteran's orthopedic and cardiac problems he would still attempt to work and had had offers to do so.  A GAF score of 55 was assigned, and it was noted that he had worsening PTSD with severe social impairment.  He had a mood disorder which symptoms were indistinguishable from the arousal symptoms of PTSD.  The examiner summarized the Veteran's level of impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  It was noted that he no longer had a leisure activity since he was physically infirm.  His marriage was described as good because his wife "takes up for herself".  It was noted that he had technical school training and worked as a construction superintendent for 40 years, and was now on "SSD" due to his back and neck.  He reported having anxiety, panic, depression, anger, and suicidal and homicidal ideas without current intent.  He reported he has had no will to live because of the poor quality of life brought on by pain and loss of mobility.  The symptoms associated with his psychiatric diagnoses included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficult in adapting to stressful circumstances, suicidal ideation, impaired impulse control, and grossly inappropriate behavior.  The examiner opined that the Veteran's severe anxiety, depression, and potential for violence generated by the combination of PTSD and mood disorder was enough, as likely as not, to preclude gainful employment.

After reviewing the record, the Board concludes that the next higher (100 percent) disability rating is not warranted from June 11, 2013, as the Veteran does not have total social and occupational impairment due to PTSD symptoms.  In that regard, the record reflects that the symptoms associated with his PTSD included anxiety, depression, anger, suicidal and homicidal ideas without current intent, panic attacks that occurred weekly or less often, chronic sleep impairment, flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficult in adapting to stressful circumstances, impaired impulse control, and grossly inappropriate behavior.  There has, however, been no showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Moreover, the record shows he maintained a good relationship with his wife.  Although it was noted that the Veteran had suicidal ideation and homicidal ideation as symptoms of PTSD, this was clarified in the 2013 VA examination that the Veteran did not have current intent.  With regard to occupational functioning, on the 2013 VA examination, the examiner opined that his PTSD and mood disorder symptoms were enough, as likely as not, to preclude gainful employment.  Considering all evidence of record dated from June 11, 2013, the Board finds the Veteran's level of symptomatology due to PTSD, is consistent with a finding of, at most, moderate to severe occupational and social impairment with deficiencies in most areas, which warrants the current 70 percent rating assigned.  See Fenderson, supra.  While the record arguably shows total occupational impairment, the evidence of record does not show total social impairment; thus, the Board finds that the criteria for a 100 percent schedular rating have not been met or approximated for period from June 11, 2013.  38 C.F.R. § 4.7. 

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 70 percent for the Veteran's PTSD, effective from June 11, 2013.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

5. Peripheral Neuropathy of the Right and Left Lower Extremity.

The above decision awards an earlier effective date of May 5, 2012, for the 20 percent ratings assigned for the Veteran's peripheral neuropathy of the right and left lower extremities.  He contends that a higher rating is warranted.  The record reflects that his peripheral neuropathy of the right and left lower extremities has been rated under DC 8520, which provides for an 80 percent rating for complete paralysis of the sciatic nerve where the foot dangles and drops, and there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent rating if it is severe with marked muscular dystrophy, a 40 percent rating if moderately severe, a 20 percent rating if moderate, or a 10 percent rating if mild.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

On a VA examination in May 2012, the Veteran complained of back pain radiating form the right buttock and hip down the posterior leg and then across into the anterior portion of the right foot.  He reported pain was aggravated by sitting and lying down, but was relieved to an extent by standing.  He reported constant severe pain of the right lower extremity and constant moderate pain of the left lower extremity, and moderate paresthesias and/or dysesthesias and numbness of both lower extremities.  Muscle strength was slightly reduced on right knee extension, and ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were hypoactive (1+) in the right and left knees and absent in the right and left ankles.  He had decreased sensation in the lower legs/ankles and feet/toes.  He also had trophic changes including loss of hair from his shins, and skin was smooth to touch and somewhat shiny.  His gait was abnormal and he used a cane in open spaces due to loss of sensation in the lower extremities.  He had loss of position sense in the toes bilaterally and he was unable to perform tandem walk.

On a VA examination in June 2013, the Veteran reported burning, tingling, and numbness in both feet all the time, and his left foot was noted to be worse symptomatically, likely due to lumbar disease.  He reported having more trouble with balance, could not feel where his feet were, and ambulated with a cane.  The symptoms attributable to his peripheral neuropathy included constant moderate pain, severe paresthesias and/or dysesthesias, and moderate numbness of the right and left lower extremities.  He had slight reduced strength in the left lower extremity on knee extension and ankle dorsiflexion, and reflexes of the lower extremities were assessed as normal.  Position sense, vibration sensation, and cold sensation were absent in the lower extremities.  There was no muscle atrophy of the lower extremities.  He had trophic changes of the lower extremities including sparse hair distribution, smooth skin, and a shiny appearance.  Moderate incomplete paralysis of the sciatic nerves was noted.  His gait was assessed abnormal, and he was unable to perform a tandem gait even with a cane.  He could toe walk, exercise without difficulty, and had mild difficulty with heel walking.  Electromyography (EMG) studies were performed in May 2012, and revealed L5 and S1 root irritation and/or residuals on both sides, and polyneuropathy of the lower extremities.

Review of the record effective from May 5, 2012, shows that the Veteran's peripheral neuropathy of the lower extremities has been manifested by burning, numbness, tingling, and loss of feeling, and objective evidence of an impaired gait, paresthesias, decreased sensation on light touch/monofilament testing, and absent sensation on position, vibration, and cold testing.  There were minimal to strength or reflex deficits, no atrophy noted, and a finding of moderate incompletely paralysis of the sciatic nerve by the examiner.  Accordingly, the Board concludes that the preponderance of the competent evidence of record does not show impairment amounting to or approximating moderately severe incomplete paralysis of the sciatic nerve; thus, ratings in excess of 20 percent for peripheral neuropathy of the right and left lower extremities are not warranted, effective from May 5, 2012.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

The Board also notes that neither the Veteran nor his attorney raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).  


ORDER

New and material evidence having been submitted, the request to reopen the claim for service connection for a low back disorder is granted. 

A rating in excess of 10 percent, effective from December 1, 2005, to February 24, 2011, for coronary artery disease is denied.

A rating in excess of 20 percent for diabetes mellitus, type II, is denied.

A rating in excess of 70 percent, effective from June 11, 2013, for bilateral hearing loss is denied.

A rating in excess of 70 percent effective from June 11, 2013, for PTSD is denied.

A rating in excess of 20 percent effective from June 11, 2013, for peripheral neuropathy, right lower extremity, is denied.

A rating in excess of 20 percent effective from June 11, 2013, for peripheral neuropathy, left lower extremity is denied.

An effective date earlier than June 11, 2013, for the grant of a 70 percent rating for bilateral hearing loss is denied.  

An effective date earlier than June 11, 2013, for the grant of a 70 percent rating for PTSD is denied.

An effective date of May 5, 2012, but no earlier, is granted for the award of a 20 percent rating for peripheral neuropathy, right lower extremity, subject to the regulations governing the payment of awards.

An effective date of May 5, 2012, but no earlier, is granted for the award of a 20 percent rating for peripheral neuropathy, left lower extremity, subject to the regulations governing the payment of awards.

An effective date earlier than February 24, 2011 for the grant of DEA benefits under 38 U.S.C. Chapter 35, is denied.

An effective date earlier than February 24, 2011 for the grant of SMC based on housebound status is denied.


REMAND

The Veteran seeks service connection for a low back disorder.  He contends that his back was injured in March 1968 when his APC was ambushed and he was thrown to the ground, which resulted in him being treated for back pain in July 1968, and him having back problems since service.

On the VA examination in April 2012, the examiner noted that the Veteran reported he injured his back in an ambush in Vietnam, that STRs showed he was treated for back pain, that his separation examination was negative, and that he reported he did not mention any problems at the time of separation because he wanted out.  The Veteran reported he continued to have back problems after discharge from service but did not see anyone for back pain until the late 1970s when he was helping his employer build a shed and bent over and had severe low back pain.  He reported he sought medical attention at that time, and also reported continuing problems with his back over the years.  He reported having chronic low back pain.  The examiner noted review of the evidence of record but "was unable to define a nexus between his present back condition and any incident or occurrence in the service for reasons as outlined in the above narrative".  

In the May 2012 VA examination, the examiner opined that the Veteran's low back condition was unlikely to be related to his service, noting that the evidence did not support this claim.  The examiner indicated that the Veteran did not receive chronic treatment for low back strain and the Veteran had no continuity of treatment from separation of service.  The examiner also noted that the Veteran was discharged from service with no complaints and denying all illnesses on discharge examination in April 1969, and he also had a back injury while on the job in 1978.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that on the VA examinations in 2012, the examiners did not provide adequate rationale to support the opinions provided.  Accordingly, a VA addendum opinion is necessary in this matter.

With regard to the issue of entitlement to a TDIU rating, because a favorable decision with regard to the low back issue remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined and the claim for a TDIU rating must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1. With any assistance needed from the Veteran, obtain copies of any recent VA and/or private treatment for his low back disability.  Negative replies should be requested.

2. Forward the Veteran's claims file to the prior VA examiner for review and to provide an addendum medical opinion that addresses the inadequacies in the rationale from April 2012.  If that VA examiner is no longer available or is unable to offer the opinions sought, such should be noted for the record and the claims file forwarded to another appropriate examiner for review and opinion.  If it is determined that a physical examination is necessary to provide the requested opinion, then such should be scheduled.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's current low back disorder may be related to service.  The examiner must address the Veteran's contention of having back pain during and since service.  The examiner should explain the rationale for all opinions given.  If the examiner is unable to provide any opinion without resort to speculation, this should be clearly stated, and an explanation provided as to why this is so.

3. After completing the above actions, and any other development as may be indicated, readjudicate the claims.  If any benefit remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


